            Case 1:20-cv-02899-UNA Document 3 Filed 10/23/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                                                                  FILED
                                                                                   OCT 23 2020
                             FOR THE DISTRICT OF COLUMBIA
                                                                             Clerk, U.S. District & Bankruptcy
                                                                             Court for the District of Columbia
GRANT ANDERSON, JR.,                          )
                                              )
               Plaintiff,                     )
                                              )       Civil Action No. 1:20-cv-02899 (UNA)
                                              )
       v.                                     )
                                              )
DISTRICT OF COLUMBIA,                         )
                                              )
                Defendant.                    )


                                 MEMORANDUM OPINION

       This matter is before the court on its initial review of the plaintiff’s pro se complaint, Dkt.

1, and application for leave to proceed in forma pauperis, Dkt. 2. The court will grant the in forma

pauperis application and dismiss the case pursuant to Fed. R. Civ. P. 12(h)(3), which requires the

court to dismiss an action “at any time” if it determines that the subject matter jurisdiction is

wanting.

       The plaintiff, a resident of Washington, D.C., has filed suit against the District of

Columbia, alleging that the Superior Court of the District of Columbia and the District of Columbia

Court of Appeals have violated his Eighth Amendment rights by subjecting him to “cruel and

unusual punishment” because those courts have enjoined him from filing additional appeals in

United States v. Anderson, No. 1988 FEL 007226 (D.C. Super Ct. Jan. 20, 2010) (“Appeal

Affirmed and Furthered Ordered that the Clerk of the Court shall not accept any filings from

appellant originating from 1988 FEL 7226”). Compl. at 2–4. He seeks injunctive relief and over

$3 million in damages. See id. at 4.

       This court lacks jurisdiction to review the determinations of the Superior Court or the D.C.

Court of Appeals. See Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied,
          Case 1:20-cv-02899-UNA Document 3 Filed 10/23/20 Page 2 of 2




513 U.S. 1150 (1995) (citing District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

482 (1983). Thus, the court will dismiss this case.

       A separate order accompanies this memorandum opinion.




                                                        ___________________________
                                                           DABNEY L. FRIEDRICH
                                                           United States District Judge
DATE: October 23, 2020
